Case 13-62035-6-dd   Doc 239    Filed 01/04/19 Entered 01/04/19 16:57:03   Desc Main
                               Document      Page 1 of 2




 So Ordered.                                 ____________________________
                                                          Diane Davis
 Signed this 4 day of January, 2019.            United States Bankruptcy Judge
Case 13-62035-6-dd   Doc 239    Filed 01/04/19 Entered 01/04/19 16:57:03   Desc Main
                               Document      Page 2 of 2
